The City of New York, a defendant in consolidated Action No. 1, and the City of New York, acting by the board of transportation of the City of New York, a plaintiff in said action, appeal from an order made at Trial Term, Queens County, dated February 14, 1955, severing consolidated Action No. 1 from Action No. 2." Consolidated Action No. 1 and Action No. 2 previously had been consolidated by an order made at Special Term, Queens County, dated October 18, 1954. Order dated February 14, 1955, reversed, with $10 costs and disbursements, and order dated October 18, 1954, reinstated. The fact that the respondents Olson were represented by different attorneys, in their capacities as plaintiffs and defendants, does not warrant the severance of the actions consolidated by an outstanding order of a court of co-ordinate jurisdiction. (Shea v. Benjamin, 275 App. Div. 1003.) Wenzel, Acting P. J., Schmidt, Beldock, Murphy and Ughetta, JJ., concur.